UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7527


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARK E. PHILLIPS, a/k/a Mark L. Aaron,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:05-cr-00165-JFM-1)


Submitted:   February 10, 2011            Decided:   February 23, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark E. Phillips, Appellant Pro Se. Richard Charles Kay, Allen
F. Loucks, Paul M. Tiao, Assistant United States Attorneys,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mark E. Phillips seeks to appeal the district court’s

order denying his motion to recuse and denying his motion for

assignment of the chief judge or another district court judge to

adjudicate recusal.            This court may exercise jurisdiction only

over    final     orders,      28    U.S.C.      §    1291   (2006),   and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541 (1949).                The order Phillips seeks to appeal is

neither     a    final    order      nor    an       appealable   interlocutory     or

collateral order.         Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and     legal    contentions       are       adequately   presented    in   the

materials       before   the    court      and   argument     would    not    aid   the

decisional process.

                                                                             DISMISSED




                                            2